Case 1:19-cv-24919-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 1 of 5


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     IN ADMIRALTY

                                             CASE NO.:

 Asia Maritime Pacific Chartering Ltd.,
 AMP Handybulk Carriers Ltd.,

        Plaintiffs,

 v.

 A. Cayume Hakh & Sons,

        Defendant, and

 Unico International Consulting, Inc.
 Domingo Lopez, Jr.

        Garnishees.

             VERIFIED ORIGINAL COMPLAINT WITH REQUEST FOR
      ISSUE OF PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

        Plaintiffs Asia Maritime Pacific Chartering Ltd. (“AMPC”) and AMP Handybulk

 Carriers Ltd. (“AMPH”) bring this action against A. Cayume Hakh & Sons (“Hakh”), quasi in

 rem, pursuant to Supplemental Admiralty and Maritime Rule B for issue of writs of maritime

 attachment and garnishment, and state as follows:

                                        Jurisdiction and Venue

        1.      This is a case of admiralty and maritime jurisdiction pursuant to 28 U.S.C. § 1333

 and is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules of

 Civil Procedure.

        2.      Venue is proper in this District because the Garnishees named herein are located

 and can be found in this District. Defendant cannot be found in this District within the meaning

 of Supplemental Rule B.

                                             The Parties

                                                 -1-
Case 1:19-cv-24919-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 2 of 5


         3.     AMPC and AMPH are Hong Kong corporations with their principal place of

 business at Hong Kong. At all times relevant to this action, AMPC was the operator of the bulk

 cargo ocean vessels M/V IONIAN SPIRE, M/V PANFORCE, and M/V CRYSTAL

 CONFIDENCE, and AMPH was the operator of the bulk cargo ocean vessel M/V ASIA PEARL

 (collectively the “Vessels”).

         4.     Hakh is a Guyana corporation, which is a rice miller and exporter located in

 Guyana.

         5.     Garnishee Unico International Consulting, Inc. is an entity registered to do

 business, and with one or more agents or officers authorized to accept service of process, in this

 District. Garnishee Lopez is an individual resident in this District, and a principal of Unico. On

 information and belief, the Garnishees hold property in which Hakh has an interest. In

 particular, Hakh has sued Garnishees Unico and Lopez in the Circuit Court for Miami-Dade

 County, claiming breach of contract and damages of $640,935. AMPC and AMPH therefore

 reasonably believe that Garnishees owe this or a similar amount to defendant Hakh.

                                               Facts

         5.     Hakh chartered the Vessels from Plaintiffs, to carry cargoes of rice to Veracruz,

 Mexico. The charter parties required Hakh to pay Plaintiffs for waiting time (“demurrage”)

 beyond the time that the Vessels were to discharge.

         6.     Plaintiffs consequently invoiced Hakh as follows for the demurrage owed

 Plaintiffs:

   Plaintiff                     Invoice              Due Date    Vessel              Amount
   Asia Maritime Pacific
   Chartering LTD.               1802F0667-2          10-Jun-18   IONIAN SPIRE           $54,121.88
   Asia Maritime Pacific                               17-Aug-
   Chartering LTD.               *P*012661                   18   PANFORCE               $26,553.85
   Asia Maritime Pacific                                13-Apr-   CRYSTAL
   Chartering LTD.               P*FFI180106473-1            18   CONFIDENCE                $396.96


                                                -2-
Case 1:19-cv-24919-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 3 of 5


   AMP Handybulk
   Carriers Ltd.                P*012598                 9-Aug-18 ASIA PEARL                   $19,358.30

                                                         Total Overdue:                       $100,430.99


          7.      Despite demand, Hakh has failed to pay Plaintiffs for the invoiced demurrage, and

 is breach of its contracts with Plaintiffs.

          8.      Hakh is therefore liable to Plaintiffs for damages of at least $100,430.99.

                               Count I – Breach of Maritime Contract

          9.      Plaintiffs incorporate the above paragraphs as if fully set forth herein.

          10.     Hakh has breached its maritime contracts with Plaintiffs as set out more fully

 above.

          11.     Despite repeated demand, Plaintiffs remain unpaid for amounts due as a result of

 Hakh’s breach of maritime contract.

          12.     Plaintiffs demand judgment against Hakh as set forth more fully below.

                   Count II – Maritime Attachment and Garnishment (Rule B)

          13.     Plaintiffs incorporate the above paragraphs as if fully set forth herein.

          14.     Plaintiffs seek issue of process of maritime attachment so that it may obtain

 security for its claims against Hakh and ultimately payment of those claims from the security.

          15.     No security for Plaintiffs’ claims has been posted by Hakh or anyone acting on

 Hakh’s behalf.

          16.     Hakh cannot be found within this district within the meaning of Rule B, but is

 believed to have, or will have during the pendency of this action, property and/or assets in this

 jurisdiction, namely, accounts owing from Garnishees to Hakh.

          WHEREFORE, Plaintiffs pray:




                                                   -3-
Case 1:19-cv-24919-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 4 of 5


        A.     That process in due form of law issue against Hakh, citing Hakh to appear and
               answer under oath each and every one of the matters alleged in the Verified
               Complaint;

        B.     That since Hakh cannot be found within this District pursuant to Rule B, this
               Court issue an Order directing the Clerk of Court to issue Process of Maritime
               Attachment and Garnishment pursuant to Rule B attaching all of Hakh’s tangible
               or intangible property or any other funds held by any Garnishee, which are due
               and owing to Hakh, up to the amount of at least $120,430.99 (principal damages
               of at least $100,430.99, $20,000 for interest, costs and attorneys’ fees) to secure
               Plaintiffs’ claims, and that all persons claiming any interest in the same be cited to
               appear and, pursuant to Rule B, answer the matters alleged in the Verified
               Complaint;

        C.     That this Court enter judgment against Hakh in favor of Plaintiffs, respectively, in
               the principal amounts set out above, interest on each amount, costs and attorneys
               fees;

        D.     That as provided in Supplemental Rule B, that such person over 18 years of age
               be appointed as moved for herein pursuant to Supplemental Rule B and Fed. R.
               Civ. P. 4(c) to serve process of Maritime Attachment and Garnishment in this
               action;

        C.     That Plaintiffs may be granted such other, further, and different relief as may be
               just and proper.

 Dated: November 27, 2019.

  BLANCK & COOPER, P.A.                            /s/ J. Stephen Simms
  5730 S.W. 74th Street, Suite #700                J. Stephen Simms
  Miami, Florida 33143                             (pro hac vice motion to be filed)
  Phone: (305) 663-0177                            Simms Showers LLP
  Facsimile: (305) 663-0146                        201 International Circle, Suite 250
                                                   Baltimore, Maryland 21030
  BY:_____//S//Jonathan S. Cooper, Esq.            Telephone: (410) 783-5795
  Jonathan S. Cooper, Esq.                         Facsimile: (410) 510-1789
  Florida Bar Number: 99376                        jssimms@simmsshowers.com
  Email: jcooper@shiplawusa.com

  BY:      //S//  Robert W. Blanck, Esq.
  Robert W. Blanck, Esq.
  Florida Bar Number: 311367
  Email: rblanck@shiplawusa.com

                                      Attorneys for Plaintiffs




                                                -4-
Case 1:19-cv-24919-BB Document 1 Entered on FLSD Docket 11/27/2019 Page 5 of 5



                                          VERIFICATION

         I am a Principal of the law firm Simms Showers LLP, counsel to Plaintiffs.

         The facts alleged in the foregoing complaint are true and correct to the best of my

 knowledge and information based upon the records of Plaintiffs made available to me by

 Plaintiffs. Authorized officers of Plaintiffs are not readily available in this District to make

 verifications on Plaintiffs’ behalf. I am authorized to make this verification on Plaintiffs’ behalf.

         I further certify that, pursuant to Supplemental Rule B, I caused a search to be made of

 electronic records and Directory Assistance for addresses and telephone numbers in this District

 and also for any corporate registration of defendant in the State of Florida. There is no record of

 any general or resident agent authorized to accept service of process for Defendant in this

 District.

                                                Pursuant to 28 U.S.C. § 1746(1), I solemnly declare
                                                under penalty of perjury that the foregoing is true
                                                and correct.

                                                Executed on November 27, 2019.

                                                 /s/ J. Stephen Simms
                                                J. Stephen Simms




                                                  -5-
